Under the devise in this case, each of the children of Mary Ann Easterling took a vested remainder, subject to be divested on his dying before the life tenant, leaving a child, who in that event, by the terms of the will, was to take by substitution in place of the deceased parent.Wilson v. McJunkin, 32 S.C. Eq (11 Rich. Eq.) 527;Brown v. McCall, 44 S.C. 519, 22 S.E. 823; Tindal v. *Page 274 Neal, 59 S.C. 4, 36 S.E. 1004. Therefore the limitation to plaintiff is what is called an alternative remainder, and not an executory devise.
So far as this case is concerned, it makes no difference whether plaintiff takes by way of remainder or executory devise, because the result is the same either way. But, if the limitation in this case be held to be an executory devise, even though unnecessary to the decision, it may mislead the bar and the Circuit bench, when called upon to construe the same or a similar limitation in a deed, and result in injustice being done some client or litigant, because a limitation which can take effect only as an executory devise would be void in a conveyance at common law. Fearne on Rem. 386; Mangum
v. Piester, 16 S.C. 317, 325.
The rule is that an estate is never allowed to inure by way of executory devise, if it can take effect as a remainder. At page 393, Fearne quotes Lord Kenyon to the effect that:
"If ever there existed a rule respecting executory devises, which had uniformly prevailed without any exception to the contrary, it was that which was laid down by Lord Hale in the case of Purefoy v. Rogers, that where a contingency is limited to depend on an estate of freehold, which is capable of supporting a remainder, it shall never be construed to be an executory devise, but a contingent remainder only, and not otherwise."
Now, in this case, Mary Ann Easterling had an estate of freehold capable of supporting the remainder to her children, and the plaintiff takes by substitution in place of his mother the remainder which she would have taken, had she survived the life tenant. Such limitations as this are frequently found in common law deeds, and they violate no rule of the common law. Similar limitations have been sustained by this Court in both wills and deeds as remainders, alternative or substitutionary. Smith v. Clinkscales, 102 S.C. 227,85 S.E. 1064; Brown v. McCall, 44 S.C. 519,22 S.E. 823; Kersh v. Yongue, 28 S.C. Eq (7 Rich. Eq.) 100; *Page 275 Folk v. Varn, 30 S.C. Eq. (9 Rich. Eq.) 303; Clark v.Clark, 19 S.C. 350; Gourdin v. Deas, 27 S.C. 479,4 S.E. 64.
There is but one case in our Reports, besides the one now under consideration, in which such a limitation has been held to be an executory devise, and that is Rutledge v. Fishburne,66 S.C. 155, 44 S.E. 564, 97 Am. St. Rep. 757; but there, as here, it was unnecessary to the decision.
MESSRS. JUSTICES WATTS and FRASER concur in the opinion of MR. JUSTICE HYDRICK.